EXHIBIT (10)(AI)







CONFIDENTIAL

AGREEMENT AND RELEASE







This Agreement and Release (“Agreement”) is dated _____________ (“Today”).  It
is between Catherine B. Strauss (“you”) and Harleysville Group Inc., a Delaware
corporation and Harleysville Mutual Insurance Company, a Pennsylvania
corporation (collectively “the Company”).  




 

You and the Company intend to be legally bound by this Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Effective January 2, 2007, you are taking early retirement from the
Company and, thus, your employment relationship with the Company will end.  In
light of the many years of service you have provided as a senior executive to
the Company, the Company will pay you certain benefits described in this
Agreement.  In turn, as set forth in this Agreement, you are releasing legal
claims against the Company.




1.

Your Separation Date.  Your employment will end on January 2, 2007 ("Separation
Date").  




2.

Officer Status.  You resign as and are no longer an officer, plan administrator,
and/or director of the Company, or any affiliate or a member of any committee
after your Separation Date.  




3.

Pay and Benefits until Separation Date.

a.

From Today until your Separation Date, the Company will pay you your current
regular salary and you may continue to participate in the Company’s employee
benefits programs.  




b.

Within 30 days after your Separation Date, the Company will pay you (less
applicable withholding in a lump sum) for 22 days of accrued but unused vacation
time, constituting all vacation pay due to you up through your Separation Date.
 








1







--------------------------------------------------------------------------------

c.

If you die before the Separation Date, the date you die will automatically
become your new Separation Date, and neither you nor your estate will receive
the payments set forth below in Paragraph 5.a.  




4.

Career Transition Services.  The Company will pay for the cost of six (6) months
of career transition services, commencing on the date this Agreement is signed
by you.   The Company’s payment for such career transition services will be
limited to $9,500.00 for that six-month period.  In the event that you have not
found new employment upon the expiration of that six-month period, the Company
will extend payment for your career transition services, on a monthly basis, for
an additional period of six months or until you find new employment, whichever
occurs first.  




5.

Your Benefits After Separation Date.  Once this Agreement becomes effective in
accordance with Paragraph 14 below, you will receive the following payments and
benefits after the Separation Date:

a.

The Company will make payments to you from the day after your Separation Date at
your bi-weekly salary rate in effect on your Separation Date until July 2, 2007.
 Payments will be made in bi-weekly installments on regular paydays in
accordance with normal Company payroll practices and subject to applicable
federal, state, and local withholding.  If by July 2, 2007 or at any point
between July 2, 2007 and January 2, 2008, you obtain employment as a senior
level executive with a for-profit company with annual revenues in excess of
$100,000,000, then the Company will stop making payments to you as of the date
your new employment commences.  If by July 2, 2007, you have not obtained new
employment, then the Company will continue making payments to you at the same
rate for up to an additional six months, until January 2, 2008.  However, if by
July 2, 2007 or at any point between July 2, 2007 and January 2, 2008, you
obtain new employment teaching, working for a non-profit company, or working for
a for-profit company with annual revenues of $100,000,000 or less, or are
self-employed, then the Company will continue making payments to you, but the
Company will subtract from the payment the compensation you receive from the new
employment after July 2, 2007, thereby offsetting your new compensation from the
Company’s payment, for up to an additional six months, until January 2, 2008.
You have a duty to inform Robert A. Kauffman, in writing, at 355 Maple Avenue,
Harleysville, PA 19438, within 5 calendar days of obtaining





2







--------------------------------------------------------------------------------

employment.  The period you receive these bi-weekly payments is your “Payment
Period.”  




b.

If you die before the end of the Payment Period, any and all payments due to be
paid to you in the future under this Agreement as of the date of your death will
be paid in a lump sum within ninety (90) days after your death to your surviving
spouse.  If you have no surviving spouse, the payment will be made to your
estate.    




c.

Beginning on January 3, 2007, you may elect to continue your medical and dental
coverage under COBRA.  If you do elect to do so, the Company will pay the full
cost of continuing your medical and dental coverage as of Today under COBRA
throughout the earlier of the end of the Payment Period and the date on which
you obtain such benefits through other employment.




d.

You may convert your group life insurance coverage to individual coverage in
accordance with the terms of the Company’s group life insurance plan.  The
Company will provide you with sufficient information to enable you to convert
your group life insurance coverage within thirty-one (31) days after your
Separation Date.




e.

You may be entitled to benefits under the Company's Pension Plan, Supplemental
Executive Retirement Plan, Retirement Savings Plus Plan, the Non-Qualified
Deferred Compensation Plan, the Equity Incentive Plan, the Long Term Incentive
Plan, or the Senior Management Incentive Plan.  Any and all benefits due under
these plans shall be paid to you in accordance with the terms of those plans.
 Without limiting the foregoing, the Company agrees:  




(1)

Your payment under the Senior Management Incentive Plan (“SMIP”) for 2006 will
consist of: (i) full payment due under the formulaic component (Part “A”) of the
SMIP; and (ii) 50% of the payment due under the discretionary component (Part
“B”) of the SMIP at target.  








3







--------------------------------------------------------------------------------

(2)

If there is a payout under the 2004-2006 Long-Term Incentive Plan, you will
receive the full amount of payment to which you are entitled, based on 36 months
of employment.  




(3)

If there is a payout under the 2005-2007 Long-Term Incentive Plan, you will
receive a pro rata portion of the payment, based on 24 months of employment,
rather than 36 months of employment.  




(4)

You will receive three-fifths of the restricted stock award granted to you on
April 26, 2006.  The total number of restricted stocks granted to you on April
26, 2006 totaled 1520; therefore, you will receive 912 shares of the restricted
stock granted to you on April 26, 2006 upon your Separation Date.  The remaining
two-fifths of the restricted stock award granted on April 26, 2006, totaling 608
shares, will be forfeited.    




f.

The Company will pay you no other money or supply any other benefits except as
described in this Agreement.  You shall not be eligible for, or be entitled to
receive awards or compensation under, any existing incentive, retirement,
pension, or other employee-related plan of the Company for calendar year 2007,
notwithstanding the Separation Date of January 2, 2007.  




g.

The Company will issue a statement to the employees in the form attached hereto
as Exhibit A.  In response to any reference requests on your behalf, the Company
will provide information consistent with Exhibit A, as well as your job title
and dates of employment, and will state that early retirement was the reason for
your separation from the Company.  You and the Company will direct all requests
for references for you to the Company’s head of Human Resources.  The Company
and its officers (i) shall not make any statements about you that are untrue or
disparaging; and (ii) shall not take any actions intended to damage your
reputation, cause you any embarrassment or humiliation or otherwise cause or
contribute to you being held in disrepute by the general public or the Company’s
employees, agents, clients, or customers.  The provisions of this Paragraph
shall survive termination of the Payment Period.  








4







--------------------------------------------------------------------------------

h.

During the Payment Period, you shall be a consultant to the Company, available
to assist with transition of your activities with the Company and to provide
assistance with discrete activities, such as disclosure obligations, benefit
plan questions and other activities within the scope of your employment with the
Company prior to the Separation Date.  In such capacity, you shall be an
independent contractor to the Company, and the Company will pay you $250.00 per
hour for any consulting services you provide after your Separation Date.  The
Company will be required to give you reasonable notice of the need for
consulting services, and shall not, without your prior written consent, ask you
to provide more than (25) hours of consulting services per month during the
Payment Period.  




6.

Your Obligations to the Company

a.

Between Today and your Separation Date, you will remain a full-time employee of
the Company and will perform the job responsibilities and duties that are
expected of you in your position.  The duties will include, among other things,
providing assistance with the transition of your activities with the Company.  




b.

Prior to your Separation Date, you will return to the Company all Company
property that you now have (for example: identification card, access card, keys,
company car, computer, company manuals, office equipment, records and files),
except for those expressly directed by the Company for you to retain in
connection with any consulting services you are to provide, with such property
to be returned upon request of the Company.  




c.

You will reconcile and submit to the Company by your Separation Date your
outstanding Company expense accounts.  The Company will reimburse you for any
monies properly due you.




d.

You will hold all of the trade secrets, confidential information and proprietary
materials belonging to the Company in the strictest confidence.  You will not
use, disclose or reveal them to anyone.  You will not make any public statements
or statements to the press about the Company, its objectives or management
practices without the written approval of General Counsel of the Company.  You
will take no action that would cause the Company or its employees or agents any





5







--------------------------------------------------------------------------------

embarrassment or humiliation or otherwise cause or contribute to the Company’s
or any such person's being held in disrepute by the general public or the
Company’s employees, agents, clients, or customers.  The provisions of this
Paragraph 6.d shall survive termination of the Payment Period.  This Paragraph
6.d shall not limit or restrict your ability to respond truthfully if compelled
by law as part of a government investigation or lawfully served subpoena.




e.

For the 12-month period starting on your Separation Date, you will not solicit,
directly or indirectly, try to hire, hire, refer for hire or assist in hiring
any employee or agent of the Company who is employed or retained on the
Separation Date, if you have knowledge of, contact or involvement with that
person during the 12-month period ending on the Separation Date.  You also agree
that for this 12-month period, you will not solicit, directly or indirectly, try
to hire, hire, refer for hire or assist in hiring any independent contractor of
the Company who is employed or retained on the Separation Date, if such
solicitation or hiring efforts have the potential of causing harm to the Company
and/or the Company’s relationship with the independent contractor.  If any
portion of the restrictions set forth in this Paragraph 6.e should, for any
reason whatsoever, be declared invalid by a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  You declare that the territorial, time
limitations and scope of activities restricted as set forth in this Paragraph
6.e are reasonable and properly required for the adequate protection of the
business of the Company.  In the event that any such territorial, time
limitation and scope of activities restricted is deemed to be unreasonable by a
court of competent jurisdiction, the Company and you agree to the reduction of
the territorial, time limitation or scope to the area or period which such court
shall have deemed reasonable.  




f.

You will make yourself available and cooperate fully with the Company and its
attorneys in connection with any adversarial proceeding, arbitration and/or
litigation involving the Company.  The Company shall reimburse you for
reasonable costs you incur in connection with your cooperation.  The provisions
of this Paragraph 6.f shall survive termination of the Payment Period.








6







--------------------------------------------------------------------------------

g.

You certify, based upon a reasonable good faith belief as of Today, that you
have no SEC Section 16 reportable securities transactions involving Company
securities that should have been reported but have not yet been reported by you,
and that if you engage in any securities transactions(s) involving Company
securities within six (6) month following your Separation Date, you will report
any such transaction to the Company’s General Counsel within one trading day of
the transaction.




h.

During the period between the execution date of this Agreement and the
Separation Date, you will continue to be subject to and to comply with the
Company’s Statement of Policy Regarding Securities Trades by Company Personnel
and Pre-Clearance and Blackout Periods Procedures for Transactions in
Harleysville Group Inc. Securities.  You remain subject to Section 16 reporting
obligations and will cause your broker or other representative to provide
information to the Company for purposes of complying with such obligations with
respect to any sales by you of Company stock.  You also will continue to comply
with the Company’s Stock Ownership and Holding Period Guidelines while you are
an employee and until your Separation Date.  In accordance with the Company’s
Stock Ownership and Holding Period Guidelines, you agree to retain at least
10,000 shares of Company stock while you are an employee.    

 

i.          If you choose to sell shares of Company stock held by you (including
exercise of stock options and sales of the underlying shares) at any time before
or after the Separation Date, you agree that you will sell such shares in an
orderly and commercially reasonable manner designed, to the extent possible, to
avoid any negative impact on the market price of the Company’s stock.  In
furtherance of this covenant, you agree that you will not sell all of your
shares of Company stock over a period that is less than ten (10) trading days,
and will not sell more than 20,000 shares in any one day.




7.

Attorneys’ Fees.  The Company will pay for up to $3500.00 in reasonable fees of
the attorney you retain in connection with the review and negotiation of this
Agreement.  




8.

Impact of Section 409A of the Internal Revenue Code.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall take all
reasonable measures to avoid the





7







--------------------------------------------------------------------------------

imposition on you of any additional tax or interest under section 409A(a)(1)(B)
of the Internal Revenue Code of 1986, as amended (the “Code”), and any Treasury
or IRS guidance issued thereunder as of the date of payment (the “409A Tax”) on
any payment or benefit described herein (the “Payments”).  In accordance with
section 409A(a)(2)(B)(i) of the Code, all Payments to be made under this
Agreement, other than the continuation of health benefits described in Paragraph
5.c, the life insurance coverage described in Paragraph 5.d and the
equity-related vesting described in Paragraph 5.e(4) shall, if necessary in
order to comply with section 409A of the Code, be subject to a six month delay
in the commencement of payment following the Separation Date.  Any such delayed
payments, which would otherwise be paid during the six-month period beginning on
the day following the Separation Date, shall instead be paid to you in a single
lump sum payment within five (5) business days after the end of such six-month
period.  Such lump sum payment shall be adjusted for simple interest that
accrues during the initial six-month period following your termination of
employment at the applicable Federal rate provided for in Code section
1274(a)(1).  




9.

Your Release of Claims.

a.

You agree for yourself and your heirs, executors, administrators and assigns, if
any, and anyone purporting to claim by or through you, that you hereby waive,
release and forever discharge the Released Persons (as defined below), and will
not file (or ask or let anyone file for you) any lawsuit of any kind in
connection with any Claim (as defined below) released by this Agreement against
any Released Person.  However, the preceding sentence does not apply to any
claim you might file alleging that your waiver of Claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) was not knowing and voluntary.




b.

“Released Persons” are the Company, its predecessors, successors, parents,
subsidiaries and affiliates, and assigns and employee benefit plans and trusts,
if any, and each of their past, present and future managers, members, directors,
officers, partners, agents, employees, attorneys, representatives, fiduciaries,
plan sponsors, administrators and trustees, if any.




c.

“Claims” are any and all claims, demands and causes of action of whatever kind,
including any claim for attorney’s fees, that you now have, or at any time had,
against any Released Persons, including, without limitation, those that arise
out of or relate in any way to your employment or separation of employment with
the





8







--------------------------------------------------------------------------------

Company and its affiliates.  “Claims” includes, without limitation, except as
provided in Paragraph 8.d., claims that may arise under the Americans with
Disabilities Act, Title VII of the Civil Rights Act, the Civil Rights Act of
1991, the Fair Labor Standards Act, the Pennsylvania Human Relations Commission
Act, and/or any other statute, regulation or principle or theory of law which
you may have now or in the future, as well as all claims arising under the ADEA
except those that arise after the execution of this Agreement. “Claims” includes
claims you may not even know about or suspect as well as any claims you may have
under the ADEA.




d.

“Claims” does not include (and you are not releasing):




(1)

any claims against the Company for promises it is making to you in this
Agreement;




(2)

any claims for benefits under any retirement, savings, or other employee benefit
programs (but your Release does cover any claims you may make for severance
benefits beyond those described or referred to in this Agreement);




(3)

any claims covered by workers compensation laws;




(4)

any claims that you did not knowingly and voluntarily waive your Claims under
ADEA, or any claims arising under the ADEA after the execution of this
Agreement; or




(5)

any claims arising under or in connection with any indemnification agreement,
indemnification obligations under the Company’s Bylaws and any insurance policy
issued by an affiliate of the Company.




e.

You retain the right to file a claim or a charge of employment discrimination
with the Equal Employment Opportunity Commission ("EEOC") because of race,
color, sex, religion, national origin, age, disability and/or equal pay under
the statutes enforced by the EEOC with respect to matters preceding the date of
this Agreement and to assist or cooperate with such agency in its investigation
or





9







--------------------------------------------------------------------------------

prosecution of a claim or charge.  You understand and agree, however, that as
part of this Agreement and Release, you are waiving any and all right to recover
damages and other relief in any lawsuit, regardless of whether it is initiated
by you or on your behalf by a government agency.  This waiver specifically
covers all forms of relief including, without limitation, reinstatement, front
pay, back pay, compensatory damages, mental and emotional distress damages,
punitive damages and attorneys' fees.




10.

No Admission of Wrongdoing.  Just because the Company is entering into this
Agreement and paying you money, the Company is not admitting that it (or any
other Released Person) has done anything wrong or violated any law, rule, order,
policy, procedure, or contract, expressed or implied, or otherwise incurred any
liability.




11.

Applicable Law.  This Agreement is being made in the Commonwealth of
Pennsylvania.  It will be interpreted, enforced and governed under the internal
laws of that state, without regard to Pennsylvania’s conflicts of laws
provision.




12.

Final and Entire Agreement.  This Agreement is the complete, final and entire
Agreement between you and the Company.  It fully replaces all earlier agreements
or understandings.  However, it does not replace the terms of any:




a.

Harleysville stock or option grant you might have received or the terms of any
employee benefit plan; or




b.

other agreement you might have entered into with the Company that requires you
to pay back money to the Company, or that authorizes the Company to deduct money
from your pay, when your employment terminates or at any other time.  




Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.  Any
amendment to this Agreement must be in writing and signed by both you and the
Company.




13.

Your Understanding.  By signing this Agreement, you admit and agree that:

a.

you have read the Agreement;








10







--------------------------------------------------------------------------------

b.

you understand it is legally binding, and you were advised to review it with a
lawyer of your choice prior to executing this Agreement;




c.

you have had (or have had the opportunity to take) 21 calendar days to review it
and discuss it with a lawyer of your choice before signing it, and, if you sign
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period;




d.

you realize and understand the release covers all claims, demands, and causes of
action against the Company and any Released Persons (but does not apply to
claims described in Paragraph 9.g), including claims under the ADEA, whether or
not you know or suspect them to exist at the present time; and




e.

you understand the terms of the Agreement, you are signing voluntarily and with
the full understanding of its consequences, and you have not been forced or
coerced in any way.




14.

Revoking the Agreement.  You have seven (7) days from the date you sign the
Agreement to revoke and cancel it.  To do that, a clear, written revocation
notice, signed by you must be received by Robert A. Kauffman, Senior Vice
President, Secretary, General Counsel & Chief Governance Officer, 355 Maple
Avenue, Harleysville, PA 19438, before the close of business on the seventh
(7th) calendar day following the date you sign this Agreement.  Upon the
expiration of that seven day period, this Agreement shall become effective for
all purposes, and the Company shall become obligated to make the payments set
forth in Paragraph 5 as set forth therein.  




15.

Notices.  If notices need to be sent concerning this Agreement, the Company will
send notices to you at the address listed as your residence in the records of
the Company, unless you provide us with another mailing address.  You should
send notices to the Company at the following address:

Robert A. Kauffman

Senior Vice President, Secretary,

  General Counsel & Chief Governance Officer

Harleysville Insurance Companies

355 Maple Avenue

Harleysville, PA  19438








11







--------------------------------------------------------------------------------

16.

Counterparts.  More than one copy of this Agreement may be executed.  Each
signed Agreement will be considered an original and all signed agreements shall
be considered one Agreement.




[SIGNATURES ON FOLLOWING PAGE]








12







--------------------------------------------------------------------------------




This Agreement will not be binding on either you or the Company until both have
signed it.  This Agreement was signed on the dates indicated below, and shall
become effective as set forth in Paragraph 14 hereof upon expiration of the
seven day period referred to therein:  




/s/ Catherine B. Strauss

 (Employee)       




Date:________________________




Witness:




________________________







HARLEYSVILLE GROUP INC.

HARLEYSVILLE MUTUAL INSURANCE COMPANY







 BY:

/s/ Robert A. Kauffman




Date: ________________________

Witness:




________________________














13





